Citation Nr: 0603437	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  94-10 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Evaluation of lumbar kyphoscoliosis, lumbar paravertebral 
fibromyositis, currently evaluated as 40 percent disabling.

3.  Evaluation of bilateral hearing loss disability, to 
include chronic otitis media and mastoiditis, evaluated as 10 
percent disabling from September 9, 1991 to July 12, 2001 and 
as 40 percent disabling from July 13, 2001.


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from January 1945 to May 1946 
and from February 1950 to June 1969.

This matter initially came before the Board of Veterans' 
Appeals (Board) from an October 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied an evaluation in excess 
of 20 percent for the veteran's service-connected low back 
disability and a compensable evaluation for the veteran's 
service-connected hearing loss disability.  In February 1994, 
the RO granted a 40 percent evaluation for the veteran's low 
back disability and a 10 percent evaluation for hearing loss 
disability.  

The veteran's case was remanded to the RO for additional 
development in August 1996 and March 2001.  While the case 
was in remand status, the RO issued a rating decision in 
March 2004 which recharacterized the veteran's back disorder, 
separately identifying lumbar kyphoscoliosis, lumbar 
paravertebral fibromyositis and dorsal kyphoscoliosis, dorsal 
paravertebral fibromyositis.  The RO granted service 
connection for the latter and evaluated the dorsal component 
of the veteran's back disability as 10 percent disabling.  
The lumbar portion of the back disability remained evaluated 
as 40 percent disabling.  The March 2004 rating decision also 
increased the evaluation of the veteran's hearing loss 
disability to 40 percent, effective July 13, 2001.

This case also comes before the Board from a November 2002 
rating decision in which the RO denied a claim of entitlement 
to service connection for PTSD.  The veteran subsequently 
perfected his appeal on that issue, and it is also before the 
Board. 

The case was returned to the Board for further appellate 
consideration in October 2005.



FINDINGS OF FACT

1.  The veteran does not have PTSD.

2.  The veteran's low back disability is manifested by pain 
and severe limitation of motion; the low back disability is 
also productive of neuropathy manifested by sensory deficit, 
weakness, and atrophy of the left lower extremity.

3.  For the period from September 9, 1991 to July 12, 2001, 
the veteran's bilateral hearing loss disability was 
manifested by level II hearing loss in the right ear and 
level VI and VII hearing loss in the left ear.

4.  For the period from July 13, 2001, the veteran's 
bilateral hearing loss disability is manifested by level V 
hearing loss in the right ear and level X hearing loss in the 
left ear.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110, 1131 (West Supp. 2005); 38 
C.F.R. §§ 3.303, 3.304(f) (2005).

2.  The criteria for a rating in excess of 40 percent for low 
back disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 5292, 5293, 
5294, 5295 (before and after September 23, 2002) and 5237, 
5243 (after September 26, 2003).

3.  A 20 percent evaluation for neuropathy with weakness, 
sensory deficit, and atrophy of the left lower extremity is 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 38 
C.F.R. § 4.124a, Diagnostic Code 8520 (2005).

4.  For the period from September 9, 1991 to July 12, 2001, 
the criteria for an evaluation in excess of 10 percent for 
bilateral hearing loss disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.87, 
Diagnostic Code 6100 (1998); 38 C.F.R. §§ 4.85, 4.87, 
Diagnostic Code 6100 (2005).

5.  For the period from July 13, 2001, the criteria for an 
evaluation in excess of 40 percent for bilateral hearing loss 
disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.85, 4.87, Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 because an initial 
AOJ adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

In the present case, the veteran's claim for increased 
ratings was received in September 2000, long before the 
enactment of the VCAA.  His claim of entitlement to service 
connection for PTSD was received in March 2002, after the 
enactment of the VCAA.

The Court in Pelegrini II also held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."

At the outset of the veteran's claim for increase, he was 
informed of the evidence necessary to substantiate it.  A 
Statement of the Case, issued in December 1992, provided 
notice to the veteran of the evidence necessary to support 
his claim.  Supplemental statements of the case dated in 
February 1994, June 1998, and November 2004 also provided 
notice to the veteran of the evidence of record regarding his 
claim and why this evidence was insufficient to award the 
benefit sought.

Moreover, letters dated in September 2001 and June 2005 also 
instructed veteran regarding the evidence necessary to 
substantiate the claims and requested that he identify 
evidence supportive of the claims.  

The veteran has also been informed of the evidence necessary 
to substantiate his claim of entitlement to service 
connection for PTSD.  A Statement of the Case, issued in 
February 2004, provided notice to the veteran of the evidence 
necessary to support his claim.  A supplemental statement of 
the case dated in July 2005 also provided notice to the 
veteran of the evidence of record regarding his claim and why 
this evidence was insufficient to award the benefit sought.

Moreover, letters dated in September 2002 and June 2005 also 
instructed veteran regarding the evidence necessary to 
substantiate the claims and requested that he identify 
evidence supportive of the claims.  The September 2002 letter 
requested specific information from the veteran pertaining to 
his claimed PTSD and the stressors involved in causing that 
disorder.

In sum, VA has complied with the notice requirements of the 
VCAA and the implementing regulations.  

In addition, pertinent VA treatment records have been 
obtained, and the veteran has undergone VA examinations.  The 
veteran has not identified any additional evidence or 
information which could be obtained to substantiate the 
claims.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

Service Connection for PTSD

The veteran's service medical records are negative for any 
diagnosis, abnormal finding, or complaint pertaining to his 
psychiatric health.  On retirement physical examination in 
April 1969 the veteran was found to be psychiatrically 
normal.  

A September 1999 VA treatment record indicates an assessment 
of sub clinical PTSD symptoms.  In November 2001 the veteran 
was referred to the mental health clinic for possible PTSD.  
The veteran was again assessed with sub clinical PTSD 
symptoms and assigned to a psychiatrist, with a  plan to 
perform a complete evaluation.  

A social work psychosocial assessment was completed in 
February 2002.  The veteran was logical, coherent and 
oriented.  His military history was reviewed.  The veteran 
reported that he had many combat experiences, to include 
seeing many dead soldiers in an attack.  He related that he 
had been actively involved in infantry and artillery field 
missions, and that he had received friendly and hostile fire.  
He stated that his unit was attacked many times when he was 
in Korea.  The examiner noted that the veteran had hearing 
loss due to noise exposure in Korea.  The veteran complained 
of nightmares with war content.  The veteran stated that he 
lived with his second wife and that there were no marital 
problems.  He related that he enjoyed reading and sharing 
activities with his wife.  He stated that he attended church 
on a regular basis.  

The veteran submitted his claim of entitlement to service 
connection for PTSD in March 2002.  The RO responded with two 
letters in September 2002.  One letter requested that the 
veteran identify the events he felt had led to his claimed 
PTSD.  The veteran responded in October 2002.  He indicated 
that he had been assigned to the 65th Infantry Division in 
Korea in 1951, and the 377th Support Division in Vietnam from 
1965 to 1967.  He related that he had served as a rifleman 
and infantryman, as well as a driver.  He stated that he was 
hospitalized in Vietnam for two weeks due to a nervous 
breakdown, and at the Landstuhl Hospital in 1967 or 1968 due 
to nervous and back conditions.  He indicated that he had 
received the Combat Infantry Badge, a Bronze Star and a 
Silver Star.  

A July 2002 VA treatment record indicates that the veteran 
was seen for routine follow-up.  The veteran reported that he 
had seen both American and enemy soldiers dead and that he 
had frequent nightmares and flashbacks.  He indicated that 
content frequently involved the Korean conflict.  The 
examiner noted feelings of guilt and worthlessness and ideas 
of reference.  The veteran's thought processes were coherent, 
relevant, and logical.  The veteran's recent and immediate 
memory was poor.  His judgment and insight were also noted to 
be poor.  The assessment was PTSD with depressive features.  
Subsequent VA outpatient treatment records show a diagnosis 
of PTSD with depressive features.

A VA psychiatric examination was carried out in October 2002.  
The examiner noted that the veteran had never been 
psychiatrically hospitalized.  He also noted that the veteran 
received medications from the primary care clinic.  The 
veteran indicated that he had been unemployed since his 
discharge from service.  He complained of inability to sleep 
and trouble with his memory.  On mental status examination 
the veteran was alert and oriented.  His mood was slightly 
depressed and his affect was constricted.  Attention and 
concentration were good.  The veteran's memory was fair.  
Insight and judgment were also fair.  The examiner concluded 
that the veteran did not meet the diagnostic criteria for 
PTSD.  He noted that his conclusion was based on the 
veteran's records and evaluations.  The diagnosis was 
depressive disorder not otherwise specified, mild.  

VA outpatient treatment records dated during 2003 show an 
assessment of PTSD.

An additional VA psychiatric examination was conducted in 
July 2005.  The veteran's treatment history was reviewed.  
The examiner related that an assessment of sub clinical PTSD 
symptoms was made in November 2001, and such was not a 
diagnosis of PTSD because the veteran did not meet the full 
criteria to establish a diagnosis of PTSD.  He noted that the 
veteran had been subsequently admitted to the mental health 
clinic and that he still underwent treatment with a diagnosis 
of PTSD with depressive features since April 2002.  He also 
noted that a VA examination in October 2002 did not result in 
a diagnosis of PTSD, but rather, a diagnosis of depressive 
disorder.  He discussed the fact that there was no evidence 
of any psychiatric treatment during the veteran's 20 years of 
military service.  The veteran reported that over the 
previous year he had been feeling sad and depressed without 
insomnia.  He also indicated an inability to concentrate, 
anxiety and tension.  He did not report psychotic or 
cognitive symptoms.  He indicated that he did not remember 
his dreams, and did not report nightmares about traumatic 
experiences.  He did not report intrusive, recurrent, 
distressing thoughts.  The examiner noted that the veteran 
was unable to describe in detail a severe and horribly 
traumatic event, though he was asked several times to do so.  
He also noted that the veteran was not observed to become 
anxious, distressed, or depressed with relating his 
experiences in Korea and Vietnam.  The veteran did not report 
feelings of intense fear, helplessness or horror a the time 
of his experiences.  On mental status examination the veteran 
was spontaneous and alert.  There was no evidence of 
psychomotor retardation or agitation.  His thought process 
was coherent and logical.  His mood was anxious.  His affect 
was broad and appropriate.  He was oriented and his memory 
was intact.  Judgment was good and insight was fair.  The 
examiner indicated that after reviewing the veteran's claims 
folder and performing a clinical history and mental status 
examination, he concluded that the veteran's mental disorder 
did not meet the criteria to establish a diagnosis of PTSD.  
He noted that the veteran was unable to specify and describe 
in detail a severe and horribly traumatic event or incident 
experienced in combat.  He noted that the situations that the 
veteran described were unpleasant, but not traumatic for him, 
and that he did not become anxious, distressed or depressed 
when expressing his experiences in Korea and Vietnam.  He 
indicated that the veteran did not report feelings of intense 
fear, helplessness or horror at the time he experienced the 
events in Korea of Vietnam.  He also noted that the veteran's 
clinical  history did not include avoidance of stimuli 
associated with a trauma.  He pointed out that the veteran's 
memories of Vietnam and Korea were not intrusive, persistent, 
and distressing thoughts that interfered with his daily 
functioning.  He concluded that since he could not identify 
signs and symptoms of PTSD and a definite extreme traumatic 
stressor, he could not establish a link between a stressor 
and the signs and symptoms of the veteran's mental disorder.  
The diagnosis was anxiety disorder, not otherwise specified.

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (as amended by 64 Fed. Reg. 32,807-32808 (1999)) 
(effective March 7, 1997) (implementing the decision in Cohen 
v. Brown, 10 Vet. App. 128 (1997)).  See 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat 
veterans).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West Supp. 2005).

After careful consideration of the evidence pertaining to 
this issue, the Board finds that service connection for PTSD 
is not warranted.  In this regard, the Board notes that a key 
element to establishing service connection is to show that 
veteran does have the claimed disability.  This element may 
only be shown through evidence of a diagnosis.  In the 
present case, VA outpatient treatment records show that the 
veteran was diagnosed with PTSD with depressive features by 
the VA mental health clinic.  However, two VA examinations, 
which included review of the veteran's records as well as in 
depth clinical interviews, failed to render diagnoses of 
PTSD.  The July 2005 VA examiner acknowledged that the 
veteran had been assessed with PTSD by the mental health 
clinic, but concluded that a diagnosis of PTSD was not 
appropriate.  He pointed out that the veteran was unable to 
describe in detail a severe and horribly traumatic event or 
incident experienced in combat.  The VA examiner also 
observed that the veteran's clinical picture did not include 
avoidance or intrusive thoughts.  He concluded that absent 
signs and symptoms of PTSD and a definite extreme traumatic 
stressor, a link could not be established between a stressor 
and the signs and symptoms of the veteran' s mental disorder.  
The Board notes that there is a conflict in the record, but 
that the opinions of the VA examiners are far more convincing 
than the diagnoses of PTSD contained in VA outpatient 
records.  Those records fail to fully discuss the underlying 
basis for the diagnosis of PTSD.  On the other hand, the July 
2005 VA examiner fully discussed his conclusions that that 
the veteran's mental disorder did not comport with the 
diagnostic criteria for PTSD.  Absent a current diagnosis of 
PTSD, service connection for that disability cannot be 
granted.  Accordingly, the veteran's claim must fail because 
the preponderance of the evidence establishes that he does 
not currently have PTSD.

Ratings 

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2004) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  However, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2005).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2005).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

	

Lumbar Kyphoscoliosis, Lumbar Paravertebral 
Fibromyositis

On VA examination in January 1993, the veteran complained of 
persistent, severe, deep pain.  He indicated that his pain 
was exacerbated by bending, standing, lifting and walking.  
He endorsed severe morning stiffness.  On physical 
examination, the veteran's gait was erect, slow and guarded.  
There was mild lateral deviation of the dorsolumbar spine 
with moderate anterior deviation of the dorsal spine.  There 
was straightening of the lumbar lordotic curve.  There was 
pain to pressure over vertebral spinous processes and 
paravertebral muscles, with evidence of spasms and tender 
fibrotic nodules.  Back movements were painful and limited.  
Range of motion testing revealed flexion to 70 degrees, 
lateral flexion to 10 degrees, and rotation to 30 degrees 
bilaterally.  Straight leg raising and knee extension 
elicited back pain at 70 and 140 degrees bilaterally.  There 
was sensory deficit at the L4 and L5 dermatomes bilaterally.  
The diagnoses were dorsolumbar kyphoscoliosis, paravertebral 
fibromyositis, L4-L5 radiculopathy bilaterally, and 
osteoarthritis and spondylosis of the spine.

An additional VA examination was carried out in February 
1997.  The veteran complained of a mild, stabbing low back 
pain.  He stated that upon walking, he felt tightness and 
pain in both calves.  He reported that the pain increased 
upon bending forward or lifting heavy objects, and upon 
sitting for more than 30 minutes.  Physical examination 
revealed no postural abnormalities of the back.  There was 
visually  a moderate dorsal lumbar kyphoscoliosis.  There was 
evidence of severe spasm of the lumbar paravertebral muscles.  
Range of motion testing of the lumbar spine revealed forward 
flexion to 50 degrees, extension to 25 degrees, lateral 
flexion to 20 degrees bilaterally, and rotation to 35 degrees 
bilaterally.  There was exquisite pain objectively on all 
movements of the lumbar spine.  There was no atrophy of the 
lower extremities and the veteran had normal muscle strength 
in both legs.  Straight leg raising was negative bilaterally.  
Strength was normal.  The diagnosis was residuals of dorsal 
lumbar kyphoscoliosis with a dorsal lumbar paravertebral 
fibromyositis.  The examiner noted that there was no evidence 
of radiculopathy.

X-rays of the veteran's spine taken in March 1997 indicated 
anterior and lateral osteophyte formation throughout the 
thoracolumbar segments due to degenerative spondylosis.  The 
intervertebral disc spaces and vertebral body heights were 
well preserved.  Mild dextroscoliosis of the dorsal spine was 
noted.  In erect view, there was asymmetry of the iliac 
crest, the left iliac crest being higher.  

On VA examination in October 2001, the veteran complained of 
moderate dorsolumbar pain associated with tingling of the 
legs.  He indicated that the symptoms were worse on the left.  
He noted a heavy sensation and weakness of the legs.  He 
denied fecal and urinary incontinence.  He denied any visits 
to the emergency room due to severe dorsolumbar pain in the 
previous year.  He identified lifting heavy objects, climbing 
stairs, and walking as precipitating factors.  He indicated 
that he had experienced six or seven acute, severe bouts of 
back pain in the previous year.  He stated that he could not 
walk without the use of a cane.  Range of motion testing 
revealed flexion, extension, lateral flexion and rotation to 
20 degrees, with pain.  The examiner noted that there was 
objective evidence of moderate pain on all movements of the 
lumbar spine.  Palpation elicited severe dorsolumbar sacral 
paravertebral muscle spasm.  There was mild weakness of both 
ankles, dorsiflexor muscles, extensor hallux longus and 
tibialis anterior with a muscle strength graded at 4/5.  
There was mild weakness of the ankle plantar flexor muscles, 
gastrocnemius, with a muscle strength of 4/5.  There was 
moderate tenderness to palpation of the dorsolumbar sacral 
area.  There were no postural abnormalities.  There was mild 
dextroscoliosis.  Straight leg raising was positive on the 
left.  Goldthwait's sign was positive on the right.  There 
was no muscle atrophy of the lower extremities.  The examiner 
indicated that the veteran had degenerative joint disease of 
the thoracic and lumbar spine, confirmed by X-ray.  

In January 2002 the veteran reported left hip pain radiating 
to his left calf, associated with numbness.  There was 
tenderness at the left greater trochanter and bilateral 
sciatic notch.  The left lower extremity had decreased 
sensation to pinprick.  Straight leg raising was negative.

A March 2002 VA physical therapy note indicates that the 
veteran received physical therapy for his left hip and low 
back.

A VA neurological examination was conducted in June 2003.  
The examiner noted that the veteran had been treated for hip 
and low back pain in the previous year.  The veteran 
complained of difficulties walking due to pain in his left 
hip.  He denied any paresthesias or true pain except for 
cramps transiently in the lower extremities.  There was no 
significant functional loss and the veteran was noted to be 
independent in all activities of daily life and self care.  
On gait examination, the veteran displayed a cautious walk 
with short phase limping, using a wooden cane.  On motor 
examination there were no involuntary movements and the tone 
was normal in all extremities.  There was atrophy of the left 
thigh quadriceps muscle.  Straight leg raising elicited pain 
in the left hip.  Patrick sign was positive in the left.  
There was weakness of 4/5 in the left quadriceps muscle.  
Sensory examination revealed a decreased pinprick perception 
in the L4 dermatome on the left.  Vibratory, position and 
touch senses were all preserved.  Deep tendinous reflexes 
were symmetric at +2.  Diagnoses were history of low back 
pain due to fibromyositis, history of radiculopathy, L4-L5 
and clinically confirmed with symptoms and signs in the left 
lower extremity with sensory deficit and atrophy of the 
quadriceps.

The report of a VA general medical examination conducted in 
November 2004 indicates that the veteran had satisfactory 
musculoskeletal function with limitation of flexion and 
extension in the leg.  Diagnoses included chronic low back 
pain and paralumbar fibromyositis.

Analysis

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
Separate diagnostic codes identify the various disabilities. 
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7. After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran. 38 C.F.R. § 4.3.

The regulations for evaluation of certain disabilities of the 
spine were revised, effective on September 23, 2002.  67 Fed. 
Reg. 54345 (August 22, 2002).  Additional revisions were made 
to the evaluation criteria for disabilities of the spine, as 
well as re-numbering-effective on September 26, 2003.  Here 
either the old or new rating criteria may apply, although the 
new rating criteria are only applicable since their effective 
date.  VAOPGCPREC 3-2000.

Diagnostic Code 5295 lumbosacral strain, effective prior to 
September 26, 2003 provided a 40 percent rating for severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  A 40 percent rating is 
the maximum available under Diagnostic Code 5295.

Prior to September 2003, the regulations provided a 40 
percent rating for severe limitation of motion of the lumbar 
spine. 38 C.F.R. § 4.71a, Diagnostic Code 5292.  The 40 
percent rating is also the maximum available under this 
diagnostic code.

Effective September 26, 2003, the general rating formula for 
disease and injures of the spine, specifically, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, provides as follows:

A 10 percent evaluation is warranted 
where there is forward flexion of the 
thoracolumbar spine greater that 60 
degrees but not greater that 85 degrees; 
or, combined range of motion of the 
thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; 
or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the height;

A 20 percent rating for forward flexion 
of the thoracolumbar spine greater than 
30 degrees but not greater than 60 
degrees, or the combined range of motion 
of the thoracolumbar spine not greater 
than 120 degrees, or muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis;

A 40 percent rating for forward flexion 
of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the 
entire thoracolumbar spine;

A 50 percent rating for unfavorable 
ankylosis of the entire thoracolumbar 
spine;

A 100 percent rating for unfavorable 
ankylosis of the entire spine.

Normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, 
extension is 0 to 30 degrees, left and 
right lateral flexion are 0 to 30 degrees 
and left and right lateral rotation are 0 
to 30 degrees. The normal combined range 
of motion for the thoracolumbar spine is 
240 degrees.

Moreover, the Board observes that the rating schedule for 
evaluating intervertebral disc syndrome changed during the 
pendency of this appeal.  The old criteria, in effect prior 
to September 23, 2002, provided a 40 percent rating for 
severe intervertebral disc syndrome with recurring attacks 
with intermittent relief.  A maximum 60 percent rating is 
assigned for intervertebral disc syndrome when the condition 
is pronounced in degree, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm and an absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc and little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.

Effective from September 2002, intervertebral disc syndrome 
is evaluated (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 (combined 
ratings table) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A maximum 60 percent rating is warranted when 
rating based on incapacitating episodes, and such is assigned 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  A 
40 percent rating is assigned for incapacitating episodes 
having a total duration of at least four weeks, but less than 
six weeks during the past 12 months.  Note 1 provides that 
for the purposes of evaluations under Diagnostic Code 5293, 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note 2 provides that when 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes. 
Evaluate neurological disabilities separately using 
evaluation criteria for the most appropriate neurological 
diagnostic code or codes.  67 Fed. Reg. 54345 (2002).

Effective from September 2003, the diagnostic criteria for 
intervertebral disc syndrome was renumbered as Diagnostic 
Code 5243.  The regulations remained the same in effect.  
However, there was some minor re-phrasing.  In this respect, 
Diagnostic Code 5243 provided the following: Evaluate 
intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined.  It also deleted the old 
Note 2.

Under diagnostic code 8520, an evaluation of 10 percent is 
warranted for mild neuropathy.  A 20 percent rating requires 
moderate neuropathy, and a 40 percent rating requires 
moderately severe neuropathy of the sciatic nerve.  The next 
higher evaluation of 60 percent requires severe neuropathy of 
the sciatic nerve with marked muscular atrophy.  An 80 
percent evaluation requires complete paralysis of the sciatic 
nerve, in which the foot dangles and drops, no active 
movement of the muscles below the knee is possible, and 
flexion of the knee is weakened or (very rarely) lost.  38 
C.F.R. § 4.124a, Diagnostic Code 8520.  General rating 
criteria for diseases of the peripheral nerves provide that 
the term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve.  When 
involvement is wholly sensory, the rating should be for the 
mild, or, at most, the moderate degree.

Considering the veteran's service-connected disability under 
Diagnostic Code 5292 the Board notes that the evidence shows 
that his limitation of motion is severe, warranting a 40 
percent evaluation, the maximum evaluation under that code.  
The VA examination conducted in October 2001 revealed that 
all planes of motion were limited to 20 degrees, with pain.  
The examiner noted that there was objective evidence of 
moderate pain on all movements of the lumbar spine, and that 
palpation elicited severe muscle spasm.  As stated above, 40 
percent is the maximum evaluation for limitation of motion of 
the lumbar spine.

Consideration of the veteran's low back disability under 
Diagnostic Code 5295 also results in a 40 percent evaluation, 
the maximum under that criteria.  Examinations conducted 
during the appeal period note severe spasms and pain on 
motion.  Goldthwait's sign was positive during the October 
2001 examination.  Scoliosis has been noted on various 
examinations.  Again, the 40 percent evaluation is the 
maximum for lumbosacral strain under this diagnostic code.

Under the amended criteria, the veteran's disability would 
still warrant no more than a 40 percent evaluation.  The 
evidence most favorable to the veteran shows limitation of 
flexion was 20 degrees.  Such limitation would not warrant an 
evaluation in excess of 40 percent under either the old or 
new criteria for functional impairment or limitation of 
motion.  Moreover, there is no evidence that the veteran 
suffers from incapacitating episodes, so the criteria for 
evaluating back disability based on incapacitating episodes 
is inapplicable.

In regard to the left lower extremity, there is some evidence 
of decreased sensation, weakness, and atrophy.  Sensory 
deficit was noted on examination in January 1993, and L4-L5 
radiculopathy was diagnosed.  Mild weakness of the lower 
extremities was noted in October 2001.  In January 2002, the 
veteran's left lower extremity had decreased sensation, and 
he complained of radiating pain and numbness.  On examination 
in June 2003, atrophy of the left thigh quadriceps muscle was 
noted, and there was decreased pinprick perception in the L4 
dermatome on the left.  
Such finding warrants a 20 percent evaluation under 
diagnostic code 8520.  38 C.F.R. §§ 4.123, 4.124.  In the 
present case, the Board notes that the veteran's left thigh 
measured one inch less than his right, and that strength 
remained 4/5 in the left quadriceps muscle.  The findings are 
consistent with moderate neuropathy and no more.  The 
evidence establishes decreased sensation and mild weakness.  
However, the veteran retains significant function of the left 
lower extremity.  Clearly, the veteran's left foot does not 
dangle, he can flex the knee, and he retains active movement 
of the muscles.  His manifestations reflect neither 
paralysis, marked muscular atrophy, or moderately severe 
neuropathy.

In light of the above discussion, the Board concludes that an 
increased rating for lumbosacral strain is not warranted, 
pursuant to the criteria for evaluating disabilities of the 
spine.  However, the Board finds that because the veteran's 
low back disorder is also characterized by neurological 
manifestations including sensory deficit, weakness, and 
atrophy, a separate 20 percent evaluation is warranted 
pursuant to the diagnostic code for partial paralysis of the 
sciatic nerve.

	Hearing Loss

On VA audiological examination in February 1993, the veteran 
was noted to be a long time hearing aid user.  The examiner 
also noted the veteran's history of chronic mastoiditis and 
mastoidectomy in 1961.  Puretone thresholds were as follows:




HERTZ




500
1000
2000
3000
4000
Average
Right
30
35
35
55
60
46
Left
70
75
65
80
80
75

The examiner concluded that language difficulties made the 
use of both pure tone average and speech discrimination 
scores inappropriate.

An additional audiological examination was performed in 
February 1997.  The veteran was noted to be a long time 
hearing aid user.  Puretone thresholds were as follows:




HERTZ




500
1000
2000
3000
4000
Average
Right
30
35
35
60
60
47
Left
75
75
75
85
95
82

The examiner concluded that language difficulties made the 
use of both pure tone average and speech discrimination score 
inappropriate.

The veteran complained of pain in his ears in April 2001.  

Audiological examination in July 2001 revealed the following 
puretone thresholds:




HERTZ




500
1000
2000
3000
4000

Right
45
45
55
75
80

Left
105
105
100
105
95


The speech recognition score for the right ear was 80 
percent.  The left ear could not be tested.

Analysis

The Board notes that the VA Rating Schedule that addresses 
the ear and other sense organs was amended, effective June 
10, 1999.  64 Fed. Reg. 25202 (1999).  Thus, the regulatory 
criteria governing the evaluation of the veteran's bilateral 
hearing loss changed while his claim was pending.  Where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative process has been 
concluded, VA must decide which version is applicable unless 
Congress provided otherwise.  However, the effective date of 
a liberalizing law or VA issue may be no earlier than the 
date of the law or VA issue.

Under the previous regulations, evaluations of bilateral 
defective hearing ranged from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by puretone audiometry tests in the frequencies 1000, 2000, 
3000 and 4000 cycles per second, with 11 auditory acuity 
levels designated from Level I for essentially normal acuity 
through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 
4.87, Diagnostic Codes 6100 to 6110 (effective before June 
10, 1999).  Table VIa was used only when the Chief of the 
Audiology Clinic certified that language difficulties or 
inconsistent speech audiometry scores made the use of both 
puretone average and speech discrimination inappropriate.  38 
C.F.R. § 4.85(c) (effective before June 10, 1999).

The current version of the Ratings Schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four. See 38 C.F.R. § 4.85 (effective 
after June 10, 1999).  Table VII is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  Table VIa 
is used when the examiner certifies that the use of speech 
discrimination test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, 
etc., or when indicated under the provisions of 38 C.F.R. § 
4.86.  38 C.F.R. § 4.85(c) (2003).

Also under the new regulation, when the puretone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or more, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86(a) (2003). When the puretone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  38 C.F.R. § 
4.86(b) (2005).

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.   Lendenmann v. Principi, 3 Vet. App. 345 (1992).

In considering the veteran's claim of entitlement to an 
increased rating for bilateral hearing loss disability, the 
Board initially notes that language difficulties made the use 
of both pure tone average and speech discrimination scores 
inappropriate.  

For the period from September 9, 1991 to July 12, 2001, there 
are two audiological examination reports in the record.  
Application of the regulation to the findings on the February 
1993 audiometric evaluation results in a numeric designation 
of II for the right ear and VI for the left.  A 10 percent 
evaluation is warranted when those values are applied to 
Table VII.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2005).  
Application of the regulation to the findings of the February 
1997 examination results in a numeric designation of II for 
the right ear and VII for the left, which also results in a 
10 percent evaluation when those values are applied to Table 
VII.  Thus, the record demonstrates that the schedular rating 
assigned to the veteran's bilateral hearing loss disability 
for this period is correct.

The results of one audiological examinations is of record for 
the period from July 13, 2001.  Application of the regulation 
to the findings of the July 2001 audiometric evaluation 
results in numeric designations of V for the right ear and X 
for the left.  These designations result in a 40 percent 
evaluation when applied to Table VII.  Accordingly, the Board 
concludes that the schedular rating assigned by the RO for 
this period is also correct.

Based on the competent evidence of record, the Board 
concludes that a higher evaluation for the veteran's 
bilateral hearing loss disability is not warranted under the 
schedular criteria.  

Extraschedular Consideration

The Board has also considered whether the case should be 
referred to the Director of VA's Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2003). The record reflects that the veteran has 
not required frequent periods of hospitalization for his 
service-connected disabilities.  In addition, the 
manifestations of the disabilities are those contemplated by 
the schedular criteria.  There is no indication in the record 
that the average industrial impairment from the veteran's low 
back or hearing loss disabilities would be in excess of that 
contemplated by the assigned evaluations.  Therefore, 
referral of the case for extra-schedular consideration is not 
in order.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to an increased rating for lumbar kyphoscoliosis, 
lumbar paravertebral fibromyositis is denied.

Entitlement to a 20 percent evaluation for neuropathy with 
weakness, sensory deficit, and atrophy of the left lower 
extremity is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.

Entitlement to an increased rating for hearing loss 
disability is denied.




	                     
______________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


